Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Louis L. Bertrand is suspended from the practice of law for nine months and ordered to pay restitution in the amount of $11,200.00 to his former law firm, Anthony C. Raccuglia and Associates. Suspension effective February 2, 2007. Respondent Louis L. Bertrand shall reimburse the Client Protection Program Trust Fund for any client protection payments arising from his conduct prior to the termination of the period of suspension.